
	
		I
		112th CONGRESS
		1st Session
		H. R. 777
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Hinchey
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  rate of tax on distilled spirits produced by small producers.
	
	
		1.Short titleThis Act may be cited as the
			 Small Distillery Excise Tax Act of
			 2011.
		2.Reduced rate of
			 tax on distilled spirits produced by small producers
			(a)In
			 generalSection 5001 of the
			 Internal Revenue Code of 1986 (relating to imposition, rate, and attachment of
			 tax on distilled spirits) is amended by redesignating subsection (c) as
			 subsection (d) and by inserting after subsection (b) the following new
			 subsection:
				
					(c)Credit for small
				producers
						(1)Allowance of
				creditIn the case of a small
				distilled spirits producer, there shall be allowed as a credit against the tax
				imposed by this title (other than chapters 2, 21, and 22) an amount equal to 80
				percent of the otherwise applicable tax on the first 65,000 of proof gallons of
				distilled spirits produced by such producer during the calendar year at
				qualified facilities in the United States.
						(2)Small distilled
				spirits producerFor purposes of this subsection, the term
				small distilled spirits producer means any person who produces
				not more than 100,000 proof gallons of distilled spirits during the calendar
				year.
						(3)Time for
				determining and allowing creditThe credit allowable by paragraph
				(1)—
							(A)shall be
				determined at the same time the tax is determined under subsection (a),
				and
							(B)shall be allowable
				at the time the tax imposed by subsection (a) is payable as if the credit
				allowable by this subsection constituted a reduction in the rate of such
				tax.
							(4)Controlled
				groupsRules similar to rules of section 5051(a)(2)(B) shall
				apply for purposes of this subsection.
						(5)Denial of
				deductionAny deduction under subtitle A with respect to any tax
				against which a credit is allowed under this subsection shall only be for the
				amount of such tax as reduced by such credit.
						(6)Credit for
				transferee in bondIf—
							(A)distilled spirits
				produced by any person would be eligible for any credit under paragraph (1) if
				removed by such person during the calendar year,
							(B)distilled spirits
				produced by such person is removed during such calendar year by any other
				person (hereafter in this paragraph referred to as the
				transferee) to whom such distilled spirits were transferred in
				bond and who is liable for the tax imposed by this section with respect to such
				spirits, and
							(C)such producer
				holds title to such spirits at the time of its removal and provides to the
				transferee such information as is necessary to properly determine the
				transferee's credit under this paragraph,
							then, the
				transferee (and not the producer) shall be allowed the credit under paragraph
				(1) which would be allowed to the producer if the distilled spirits removed by
				the transferee had been removed by the producer on that date.(7)RegulationsThe
				Secretary may prescribe such regulations as may be necessary to carry out the
				purposes of this subsection, including—
							(A)regulations to
				prevent the credit provided by this subsection from benefiting any person who
				produces more than 100,000 proof gallons of distilled spirits during a calendar
				year, and
							(B)regulations which
				reduce the credits allowable by sections 5010 and 5011 in order to properly
				reflect the reduced effective rate of tax on distilled spirits under this
				subsection.
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to distilled
			 spirits produced in calendar years ending after the date of the enactment of
			 this Act, but shall not apply to distilled spirits on which tax is required to
			 be paid before the date of the enactment of this Act.
			
